CONCURRING OPINION OP
ROBERTSON, C.J.
I concur in the foregoing opinion except as to the ruling made that the plaintiff should not be permitted to raise for the first time in this court the point that the action was not brought within the time limited in the policy could not be raised by demurrer. The plaintiff’s exception to the order sustaining the demurrer raised the question whether the ruling was right, and in presenting that exception the plaintiff ought not to be limited to the contentions made in the lower court. She should, in my opinion, be allowed to advance any ground or reason why she claimed the ruling was erroneous. That would not be raising a new question, but merely the presenting of a new point within the scope of the exception. Kalaeokekoi v. Wailuku Sug. Co., 18 Haw. 380; Kennedy v. Sniffen, ante, p. 115.